Citation Nr: 0105984	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial rating assigned for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960, February 1961 to November 1962, and June 1965 
to May 1968.

This appeal arises from a rating decision of June 1998 from 
the Winston-Salem, North Carolina, Regional Office (RO).

The veteran presented videoconference hearing testimony 
before the undersigned acting member of the Board of 
Veterans' Appeals (Board) in April 2000.


REMAND

At his hearing before the undersigned, the veteran testified 
that he was receiving continuing treatment of his PTSD at the 
Department of Veterans Affairs (VA) Medical Center at 
Salisbury, North Carolina.  Records of this treatment may 
provide probative evidence for assessing this claim.  

The report of a March 1998 VA examination indicates diagnoses 
of dysthymic disorder and chronic PTSD.  The examiner 
indicated that depression was the prominent feature in the 
veteran's functioning and that the PTSD symptoms caused 
relatively little impairment.  A February 1999 VA examination 
report, however, only shows a diagnosis of PTSD.  The report 
does not indicate whether there is impairment from any other 
psychiatric disorders.  As the March 1998 VA examination 
report shows that most of the veteran's impairment is due to 
a disorder other than PTSD yet the February 1999 VA 
examination report only shows that the veteran has PTSD, 
there is a conflict in the evidence as to the source of the 
veteran's psychiatric impairment.  Therefore, additional 
examination is necessary to determine the degree of 
impairment caused by PTSD.  

It is noted that the veteran's disagreement is with the 
disability rating assigned for PTSD following the initial 
grant of service connection.  This raises the possible 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet App 119 (1999). 

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD since January 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should request that 
the VA Medical Center in Salisbury, North 
Carolina, provide medical records related 
to the veteran's PTSD treatment from 
January 1997 to the present.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the PTSD, as 
well as enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  The examiner must provide an 
opinion regarding the effect of the PTSD 
on the veteran's employability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


